453 F.2d 419
UNITED STATES of America, Plaintiff-Appellee,v.Wanola PIGOTT, Defendant-Appellant.
No. 71-1377.
United States Court of Appeals,Ninth Circuit.
Dec. 10, 1971.

Earl E. Boyd, Asst. U. S. Atty.  (argued), Robert L. Meyer, U. S. Atty., David R. Nissen, Asst. U. S. Atty. and Chief, Crim.  Div., Los Angeles, Cal., for plaintiff-appellee.
Alvin S. Michaelson (argued), Los Angeles, Cal., for defendant-appellant.
Before CHAMBERS, WRIGHT and CHOY, Circuit Judges.
PER CURIAM:


1
The judgment of conviction for misprision of a felony (a bank robbery) is reversed.  The problem with the case is the element of not notifying the officers.


2
Our analysis of the facts indicates Miss Pigott's simultaneous involvement in the crime at the moment when her duty to notify could have arisen.  But at that point we have a collision with the Fifth Amendment and the latter must prevail.


3
The defendant was convicted of the wrong crime.


4
The indictment should be dismissed.